UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2453


STATE AUTOMOBILE MUTUAL INSURANCE COMPANY,

                    Plaintiff - Appellee,

             v.

ROD & REEL, INC.; CHESAPEAKE BEACH RESORT AND SPA;
CHESAPEAKE BEACH HOTEL AND SPA; SMOKEY JOE’S GRILL AND
BOARDWALK CAFE; CHESAPEAKE AMUSEMENT, INC., trading as Rod-N-
Reel Bingo,

                    Defendants - Appellants.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:18-cv-00340-PWG)


Submitted: July 16, 2019                                          Decided: August 12, 2019


Before NIEMEYER, FLOYD, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. Thomas Brown, SILVER & BROWN, Fairfax, Virginia, for Appellants. William O.
Krekstein, TIMONEY KNOX, LLP, Fort Washington, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rod & Reel, Inc., Chesapeake Beach Resort and Spa, Chesapeake Beach Hotel

and Spa, Smokey Joe’s Grill and Boardwalk Café, and Chesapeake Amusement, Inc.,

appeal from the district court’s order modifying an appraisal award on their loss of

business income claim under their insurance policy with State Automobile Mutual

Insurance Co. We have reviewed the record included on appeal, as well as the parties’

briefs, and find no reversible error. Accordingly, we affirm the judgment for the reasons

stated by the district court. State Auto. Mut. Ins. Co. v. Rod & Reel, Inc., No. 8:18-cv-

00340-PWG (D. Md. Nov. 7, 2018; filed Nov. 14, 2018 & entered Nov. 15, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2